Cite as 2014 Ark. App. 618

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-14-118


ALTON SCOTT MOODY                                 Opinion Delivered   November 5, 2014
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT,
V.                                                FOURTH DIVISION
                                                  [NO. 60CR-12-2265]

                                                  HONORABLE HERBERT WRIGHT,
STATE OF ARKANSAS                                 JUDGE
                                 APPELLEE
                                                  AFFIRMED



                           PHILLIP T. WHITEAKER, Judge


       Appellant Alton Moody was found guilty of possession of methamphetamine with

intent to deliver and two counts of possession of drug paraphernalia. At his bench trial,

Moody orally moved to suppress evidence that had been seized from his vehicle. The circuit

court denied the motion. Moody’s sole argument on appeal is that the circuit court erred in

denying his suppression motion. We find no error and affirm.

       As noted above, Moody’s appeal challenges the circuit court’s denial of his suppression

motion. Our standard of review for a trial court’s decision to grant or deny a motion to

suppress requires us to make an independent determination based on the totality of the

circumstances, to review findings of historical facts for clear error, and to determine whether

those facts give rise to reasonable suspicion or probable cause, while giving due weight to
                                  Cite as 2014 Ark. App. 618

inferences drawn by the trial court. Robinson v. State, 2014 Ark. 101, 431 S.W.3d 877;

Holsombach v. State, 368 Ark. 415, 421, 246 S.W.3d 871, 876 (2007). We defer to the

superiority of the circuit court to evaluate the credibility of witnesses who testify at a

suppression hearing. Jackson v. State, 2013 Ark. 201, 427 S.W.3d 607. We reverse only if the

circuit court’s ruling is clearly against the preponderance of the evidence. Ritter v. State, 2011
Ark. 427, 385 S.W.3d 740.

       The facts relevant to the suppression issue were developed at the beginning of

Moody’s bench trial. Arkansas State Police Trooper Stephen Briggs was inside the Valero

convenience store on Colonel Glenn Road in Little Rock to get something to drink when

he overheard a man on his cell phone say that he had lost $3200. The man also asked, “what

was he supposed to do, go back and get his dope?” Briggs bought his drink and went back

to his vehicle, and, based on what he had overheard, he decided to watch the man, who

subsequently went outside and got into a white Cadillac DeVille.

       At some point thereafter, a maroon Nissan pickup truck pulled up and parked on the

passenger side of the Cadillac.1 The driver of the Nissan got out and met with the man in the

Cadillac. The two men went to the trunk of the Cadillac and leaned down into the vehicle,

and Briggs then saw the driver of the Nissan—later identified as Moody—place something

in his back left pocket. Both men walked to the driver’s side of the Nissan. Trooper Briggs

and Officer Matthew Blasingame, who was also on the scene, approached the two men.



       1
     The driver of the Cadillac, Broderick Carr, was charged in the same information as
Moody with one count of delivery of methamphetamine.

                                                2
                                 Cite as 2014 Ark. App. 618

Blasingame saw, in plain view on the driver’s seat of the Nissan, a clear plastic baggie

containing two more clear plastic baggies in which there was a white crystallized substance.

Blasingame suspected the white substance was methamphetamine. After Blasingame made

this observation, Briggs then made contact with both men, advised that he was law

enforcement, and told them to get on the ground. Blasingame seized the white substance and

turned it over to Briggs.

       After the presentation of these historical facts, Moody asked the circuit court to

suppress the evidence. Moody argued that, absent Briggs’s overhearing the phone call inside

the convenience store, there was no evidence of any suspicious activity that would give rise

to a reasonable suspicion that a felony was being committed. The circuit court denied his

motion, and the case proceeded to trial. The State introduced evidence that there were

numerous bags of methamphetamine in a pouch in Moody’s truck, along with “several items

of paraphernalia,” including a digital scale, a spoon with residue, a pipe, and numerous small

plastic baggies. The total weight of the methamphetamine was over 132 grams. The circuit

court found Moody guilty of one count of possession of methamphetamine with intent to

deliver and two counts of possession of drug paraphernalia.

       On appeal, Moody argues that the circuit court erred in denying his motion to

suppress because the investigating and arresting officers did not have reasonable suspicion that

he was involved in the commission of a felony. He further asserts that the officers made a

warrantless arrest without probable cause, and because there was no probable cause for his




                                               3
                                 Cite as 2014 Ark. App. 618

arrest, the resulting search was illegal. We disagree because we conclude that there was

probable cause for Moody’s arrest.2

       A law enforcement officer may arrest a person without a warrant if the officer has

probable cause to believe that the person has committed a felony. Smith v. State, 2011 Ark.

App. 439. Probable cause to arrest is defined as “a reasonable ground for suspicion supported

by circumstances sufficiently strong in themselves to warrant a cautious man in believing that

a crime has been committed by the person suspected.” Stutte v. State, 2014 Ark. App. 139,

at 4, 432 S.W.3d 661, 664; Hilton v. State, 80 Ark. App. 401, 405, 96 S.W.3d 757, 760

(2003). Probable cause to arrest does not require the quantum of proof necessary to support

a conviction, and in assessing the existence of probable cause, the appellate court’s review is

liberal rather than strict. Stutte, supra. We look to the facts within the arresting officer’s

knowledge—not his stated reasoning—to determine whether those facts are sufficient to

permit a person of reasonable caution to believe that an offense has been committed. Banks

v. State, 2010 Ark. App. 383. Moreover, probable cause to arrest without a warrant may be

evaluated on the basis of the collective information of the police. Starr v. State, 297 Ark. 26,

759 S.W.2d 535 (1988).

       Here, Moody’s vehicle was parked in a public parking lot. Blasingame lawfully

approached the vehicle and observed the plastic baggies containing a white crystalline



       2
       Because reasonable suspicion is a less-demanding standard than probable cause, see
Alabama v. White, 496 U.S. 325 (1990); Davis v. State, 2013 Ark. App. 658, 430 S.W.3d 190,
and we have concluded that the officers had probable cause to effectuate a warrantless arrest,
we do not address Moody’s argument that the officers lacked reasonable suspicion.

                                               4
                                 Cite as 2014 Ark. App. 618

substance on the front seat of Moody’s truck, and he testified that he saw the

methamphetamine before Briggs ordered Moody to the ground. While this testimony came

during the trial, and after the hearing on the motion to suppress, this court may rely on trial

testimony to affirm the circuit court’s suppression ruling. Charland v. State, 2011 Ark. App.
4, 380 S.W.3d 465. At the point that Blasingame observed methamphetamine in Moody’s

vehicle, reasonable cause existed to believe that Moody had committed a felony.

Accordingly, the warrantless arrest was justified, and the circuit court did not err in refusing

to suppress the evidence seized as a result of the arrest.

       Affirmed.

       HIXSON and BROWN , JJ., agree.

       Richard Grasby, for appellant.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                               5